DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 22 October 2020, claims 1-20 are presently pending in the application, of which, claims 1, 8 and 15 are presented in independent form. The Examiner acknowledges amended claims 1, 8, and 15. No claims were cancelled or newly added.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 23 July 2020 have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-20 under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Kreindlina, Olga, et al (U.S. 2012/0041990 and known hereinafter as Kriendlina)

As per claim 1, Kreindlina teaches a computer-implemented method, comprising:
retrieving, by one or more processors, a data source comprising a state from a data repository via a channel (e.g. Kreindlina, see paragraphs [0020-0022], which discloses retrieving dashboard data from a customer, where the data is retrieved from a dashboard repository.); 
establishing, by the one or more processors, one or more connections with one or more front-ends via a communication protocol (e.g. Kreindlina, see paragraphs [0020-0022], which discloses external interface logic and network interface logic that allows communication between a data storage system and the computer system in a public network.);
displaying, by the one or more processors, the state to the one or more front-ends in a scene via the one or more connections (e.g. Kreindlina, see paragraphs [0024-0026], which discloses display computer system that provides visualization capabilities of the applications being executed, representing the one or more connection, where the displaying data graphically may include state information such as a bar graph and/or pie graph or other visual displays.), wherein the scene is a user interface designed in a data orchestration system through which the one or more front-ends may view the data source (e.g. Kreindlina, see paragraphs [0024-0026], which discloses display computer system (e.g. data orchestration system) that provides visualization capabilities of the applications being executed, representing the one or more connection, where the displaying data graphically may include state information such as a bar graph and/or pie graph or other visual displays.); 
receiving, by the one or more processors, a change to the state (e.g. Kreindlina, see paragraphs [0026-0030], which discloses dashboard display system which may transfer data from various data sources or data from various applications to external data.); 
creating, by the one or more processors, an updated state based on the change and the state (e.g. Kreindlina, see paragraphs [0026-0029], which discloses when the dashboard designer may be created on the canvas, which depicts the different charts, which the Examiner interprets to indicate the updated states of the received dashboard data.); and 
propagating, by the one or more processors, the updated state to the one or more front-ends to redisplay the scene, via the one or more connections, wherein the one or more front-ends are remote to the data orchestration system (e.g. Kreindlina, see paragraphs [0033-0040], which discloses dashboard display which displays and redisplays the changing of the bar graphs/charts, based on the mapping being performed based on a user input via a graphical user interface.). 

As per claim 8, Kreindlina teaches a system, comprising: 
a memory (e.g. Kreindlina, see paragraphs [0019-0022], which discloses the client may be a processor in a personal computer that accessed one or more storage devices over an internal and external bus.); and 
at least one processor coupled to the memory (e.g. Kreindlina, see paragraphs [0019-0022], which discloses the client may be a processor in a personal computer that accessed one or more storage devices over an internal and external bus.) and configured to: 
retrieving, by one or more processors, a data source comprising a state from a data repository via a channel (e.g. Kreindlina, see paragraphs [0020-0022], which discloses retrieving dashboard data from a customer, where the data is retrieved from a dashboard repository.); 
establishing, by the one or more processors, one or more connections with one or more front-ends via a communication protocol (e.g. Kreindlina, see paragraphs [0020-0022], which discloses external interface logic and network interface logic that allows communication between a data storage system and the computer system in a public network.);
displaying, by the one or more processors, the state to the one or more front-ends in a scene via the one or more connections (e.g. Kreindlina, see paragraphs [0024-0026], which discloses display computer system that provides visualization capabilities of the applications being executed, representing the one or more connection, where the displaying data graphically may include state information such as a bar graph and/or pie graph or other visual displays.), wherein the scene is a user interface designed in a data orchestration system through which the one or more front-ends may view the data source (e.g. Kreindlina, see paragraphs [0024-0026], which discloses display computer system (e.g. data orchestration system) that provides visualization capabilities of the applications being executed, representing the one or more connection, where the displaying data graphically may include state information such as a bar graph and/or pie graph or other visual displays.); 
receiving, by the one or more processors, a change to the state (e.g. Kreindlina, see paragraphs [0026-0030], which discloses dashboard display system which may transfer data from various data sources or data from various applications to external data.); 
creating, by the one or more processors, an updated state based on the change and the state (e.g. Kreindlina, see paragraphs [0026-0029], which discloses when the dashboard designer may be created on the canvas, which depicts the different charts, which the Examiner interprets to indicate the updated states of the received dashboard data.); and 
propagating, by the one or more processors, the updated state to the one or more front-ends to redisplay the scene, via the one or more connections, wherein the one or more front-ends are remote to the data orchestration system (e.g. Kreindlina, see paragraphs [0033-0040], which discloses dashboard display which displays and redisplays the changing of the bar graphs/charts, based on the mapping being performed based on a user input via a graphical user interface.).

Kreindlina teaches a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: 
retrieving, by one or more processors, a data source comprising a state from a data repository via a channel (e.g. Kreindlina, see paragraphs [0020-0022], which discloses retrieving dashboard data from a customer, where the data is retrieved from a dashboard repository.); 
establishing, by the one or more processors, one or more connections with one or more front-ends via a communication protocol (e.g. Kreindlina, see paragraphs [0020-0022], which discloses external interface logic and network interface logic that allows communication between a data storage system and the computer system in a public network.);
displaying, by the one or more processors, the state to the one or more front-ends in a scene via the one or more connections (e.g. Kreindlina, see paragraphs [0024-0026], which discloses display computer system that provides visualization capabilities of the applications being executed, representing the one or more connection, where the displaying data graphically may include state information such as a bar graph and/or pie graph or other visual displays.), wherein the scene is a user interface designed in a data orchestration system through which the one or more front-ends may view the data source (e.g. Kreindlina, see paragraphs [0024-0026], which discloses display computer system (e.g. data orchestration system) that provides visualization capabilities of the applications being executed, representing the one or more connection, where the displaying data graphically may include state information such as a bar graph and/or pie graph or other visual displays.); 
receiving, by the one or more processors, a change to the state (e.g. Kreindlina, see paragraphs [0026-0030], which discloses dashboard display system which may transfer data from various data sources or data from various applications to external data.); 
creating, by the one or more processors, an updated state based on the change and the state (e.g. Kreindlina, see paragraphs [0026-0029], which discloses when the dashboard designer may be created on the canvas, which depicts the different charts, which the Examiner interprets to indicate the updated states of the received dashboard data.); and 
propagating, by the one or more processors, the updated state to the one or more front-ends to redisplay the scene, via the one or more connections, wherein the one or more front-ends are remote to the data orchestration system (e.g. Kreindlina, see paragraphs [0033-0040], which discloses dashboard display which displays and redisplays the changing of the bar graphs/charts, based on the mapping being performed based on a user input via a graphical user interface.).

Kreindlina teaches the method of claim 1, the system of claim 8, and the non-transitory computer-readable device of claim 15, respectively, further comprising: 
transforming, by the one or more processors, data from the data repository into the data source based on a configured data pipeline (e.g. Kreindlina, see paragraphs [0024-0026], which discloses display computer system that provides visualization capabilities of the applications being executed, representing the one or more connection, where the displaying data graphically may include state information such as a bar graph and/or pie graph or other visual displays.). 

As per claims 3, 10, and 17, Kreindlina teaches the method of claim 1, the system of claim 8, and the non-transitory computer-readable device of claim 15, respectively, the propagating further comprising: 
sending, by the one or more processors, an initial state to the one or more front-ends (e.g. Kreindlina, see paragraphs [0024-0026], which discloses the prefetch controller can operate in both a monitoring mode and active mode, which may be displayed as aggregated data.); 
determining, by the one or more processors, a delta based on the change and the initial state (e.g. Kreindlina, see paragraphs [0024-0026], which discloses display computer system that provides visualization capabilities of the applications being executed, representing the one or more connection, where the displaying data graphically may include state information such as a bar graph and/or pie graph or other visual displays.); and 
sending, by the one or more processors, the delta as the updated state to the one or more front-ends to redisplay the scene (e.g. Kreindlina, see paragraphs [0024-0026], . 

As per claims 4, 11, and 18, Kreindlina teaches the method of claim 1, the system of claim 8, and the non-transitory computer-readable device of claim 15, respectively, further comprising: 
receiving, by the one or more processors, a request from a new front-end to view the scene (e.g. Kreindlina, see paragraphs [0020-0022], which discloses state information for prefetch operation and retrieves one or more read requests.); 
adding, by the one or more processors, the new front-end to the one or more front-ends (e.g. Kreindlina, see paragraphs [0032-0034], which discloses when all the prefetched groups have been assembled, each transaction is processed again by comparing the address of a particular transaction with the address of the next subsequent transaction. Each prefetched group contains a pair of counters, where the counters indicate a state.); and 
sending, by the one or more processors, the state to the new front-end (e.g. Kreindlina, see paragraphs [0024-0026], which discloses the prefetch controller can operate in both a monitoring mode and active mode, which may be displayed as aggregated data.). 

As per claims 5, 12, and 19, Kreindlina teaches the method of claim 1, the system of claim 8, and the non-transitory computer-readable device of claim 15, respectively, the receiving further comprising: 
receiving, by the one or more processors, the change from a front-end in the one or more front-ends viewing the scene (e.g. Kreindlina, see paragraphs [0020-0022], which discloses state information for prefetch operation and retrieves one or more read requests.) via the (e.g. Kreindlina, see paragraph [0020-0022], which discloses a packet switched network connection.). 

As per claims 6, 13, and 20, Kreindlina teaches the method of claim 1, the system of claim 8, and the non-transitory computer-readable device of claim 15, respectively, the receiving further comprising: 
receiving, by the one or more processors, the change from the data repository via a stateless communication pipeline (e.g. Kreindlina, see paragraphs [0020-0022], which discloses state information for prefetch operation and retrieves one or more read requests.). 

As per claims 7 and 14, Kreindlina teaches the method of claim 1 and the system of claim 8, respectively, wherein the communication protocol is a websocket connection (e.g. Kreindlina, see paragraph [0020-0022], which discloses a packet switched network connection.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        January 13, 2021